Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Furukawa (JP 2002-297054; citations refer to the machine translation of JP ‘054 filed on 6/27/2012 in parent application 12/988,764) discloses a substrate for a display device comprising a glass layer having resin layers on both sides (claims 1 and 4). Although the reference mentions that glass plates were used in electroluminescence displays, the reference teaches its substrate is “used mainly in a reflective liquid crystal display device” rather than for electroluminescent devices [0001-0002; 0005]. A further inorganic layer can be laminated to the resin layer to decrease water absorption by the resin layer [0020]. The substrate is to be used with transparent electrodes to provide a display element [0001-0002; 0030].
Furukawa is silent with regard to several features of the claimed invention: the relative placement of the transparent electrode within the substrate; the inorganic compound(s) used to form the inorganic film; an inorganic film comprising a three-layer structure having an inorganic oxide layer, an inorganic nitride layer, and an inorganic oxide layer; and a surface roughness of the substrate. Furthermore, although Furukawa teaches a total thickness of the substrate ranges from 51-1,100 µm, these values refer to the combined thicknesses of the resin and glass layers only [0022], and so they do not encompass the thickness of the inorganic thin film having a three-layer structure and transparent electrode as required by the presently claimed total thickness. Nothing of record indicates it would have been obvious to one of ordinary skill in the art to modify Furukawa’s teachings in the multiple ways required to achieve the claimed invention without the benefit of hindsight.

Burroughes (US 6,592,969) discloses a flexible substrate for organic light emitting devices (col 1 ln 5+). The substrate comprises a plastic/glass/plastic composite with a coating of indium tin oxide (ITO) on the outer surface of one of the plastic layers (col 5 ln 21+).
Burroughes is silent with regard to several features of the claimed invention: an inorganic film comprising a three-layer structure having an inorganic oxide layer, an inorganic nitride layer, and an inorganic oxide layer; the inorganic compound(s) used to form such an inorganic film; and a surface .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787